Citation Nr: 1020625	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer, to include 
precursor B-cell acute lymphoblastic leukemia, lymphoblastic 
lymphoma and non-Hodgkin's lymphoma, to include as secondary 
to herbicide exposure, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1980, with service in the Republic of Vietnam 
(Vietnam) from May 1966 to October 1966 and from August 1969 
to July 1970.  The Veteran was the recipient of the Combat 
Infantryman Badge, the Vietnam Service Medal with six 
campaign stars, the Army Commendation Medal, the Bronze Star 
Medal, the Air Medal and the Republic of Vietnam Cross of 
Gallantry with Palm Unit Citation.  The Veteran died in mid- 
2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for the cause of the 
Veteran's death and entitlement to service connection for 
leukemia, to include as secondary to herbicide exposure, for 
the purpose of accrued benefits.  The appellant submitted a 
notice of disagreement with these denials in February 2008 
and timely perfected her appeal in May 2008.

As will be discussed fully below, the Veteran's diagnosis of 
cancer should include non-Hodgkin's lymphoma.  As such, the 
Board has recharacterized the issue above. The Board 
additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
The appellant has been accorded the opportunity to present 
evidence and argument in support of her claims.  Though 
initially scheduled for a Board hearing, in December 2008, 
the appellant submitted written correspondence that she no 
longer wished to attend her Board hearing.  See Appellant's 
Statement, December 17, 2008.  Accordingly, the appellant's 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).



FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2007, he had a 
pending claim for entitlement to service connection for 
leukemia.

2.  There is credible evidence of record to establish that 
the Veteran was exposed to herbicides during his time in 
active duty service in Vietnam.

3.  The appellant filed the claims of entitlement to service 
connection for the cause of the Veteran's death and for 
accrued benefits within one year of the Veteran's death.

4.  The Veteran's death certificate lists the immediate cause 
of death as chronic leukemia.

5.  At the time of his death, the Veteran was not in receipt 
of service connection for any disabilities.

6.  The medical evidence of record establishes that acute 
lymphoblastic leukemia (ALL)/lymphoblastic lymphoma is a 
subtype of non-Hodgkin's lymphoma.

7.  The Veteran's condition has also been diagnosed as non-
Hodgkin's lymphoma.

8.  The preponderance of the evidence supports a finding that 
the Veteran's ALL/lymphoblastic lymphoma/non-Hodgkin's 
lymphoma was the result of exposure to herbicides during his 
time in active duty service.

9.  The preponderance of the evidence supports a finding that 
exposure to herbicides during active duty service (and the 
resulting ALL/lymphoblastic lymphoma/non-Hodgkin's lymphoma) 
was causally related to the Veteran's death.

CONCLUSIONS OF LAW

1.  Cancer, to include precursor B-cell acute lymphoblastic 
leukemia, lymphoblastic lymphoma and non-Hodgkin's lymphoma, 
to include as secondary to herbicide exposure, for the 
purposes of accrued benefits, was incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2009).

2.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for leukemia, for accrued benefits purposes, and 
for the cause of the Veteran's death.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Merits of the Claims

The appellant claims that she is entitled to service 
connection for leukemia, for the purposes of accrued 
benefits, in addition to entitlement to service connection 
for the cause of the Veteran's death.  The Board concurs.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Accrued Benefits

As noted above, service connection for leukemia, to include 
as secondary to herbicide exposure, requires: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, 12 Vet. App. at 253.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death, based on existing rating decisions or other 
evidence that was on file when the Veteran died.  See 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009) (Emphasis added).  An application for accrued benefits 
must be filed within one year after the date of death.  A 
claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  See 38 C.F.R. § 
3.1000(c); 3.152(b) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive her own application.  Id. 
at 1300.

The Board notes that a Veteran who, during active military, 
naval, or air service, served in Vietnam during the Vietnam 
era during the period beginning on January 9, 1962 and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  Review of 
the Veteran's service treatment records reveals that he 
served two tours on active duty in Vietnam, thus exposure to 
Agent Orange is conceded.  

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is  warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesotheliomas).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest 
to a degree of 10 percent or more, even though there is no 
record of such disease during service.  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309 (2009).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A § 1116, the Secretary of VA announced his decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
these diseases.  On November 20, 2009, the Secretary of VA 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See Chairman's Memorandum, No. 01-09-25 
(Nov. 20, 2009).

In this case (and as will be discussed fully below), the 
Board notes that the Veteran's diagnosis has been 
reclassified to include non-Hodgkin's lymphoma, and 
therefore, the presumption set forth under 38 C.F.R. § 3.309 
(e) is applicable and the aforementioned stay is not 
necessary to grant the appellant's claim for accrued 
benefits.

In November 2006, a statement from J.W., M.D. indicated that, 
at that time, the Veteran was being followed for primary 
refractory B-cell acute lymphoblastic leukemia.  He first 
presented for treatment in May 2006, with symptoms of 
increased fatigue and bruising, and was diagnosed with acute 
leukemia.  See Private Treatment Record, J.W.,.M.D., November 
10, 2006.  In a statement dated in May 2007, prior to the 
Veteran's death, Dr. T.W. stated that primary refractory B-
cell acute lymphoblastic leukemia/lymphoblastic lymphoma was 
a subtype of non-Hodgkin's lymphoma.  See Private Treatment 
Record, J.W., M.D., May 22, 2007.

In January 2010, the Board requested a VHA opinion in order 
to determine the correct diagnosis of the Veteran's 
disability prior to his death.  In February 2010, S.D.G., 
M.D. responded that the Veteran's medical records had been 
reviewed.  Based on pathologic analysis of the peripheral 
blood and bone marrow that were obtained on May 23, 2006, the 
Veteran was diagnosed with acute "precursor B-lymphoblastic 
leukemia."  He subsequently received treatment for this 
diagnosis.

Dr. S.D.G. noted that a classification system developed under 
the auspices of the World Health Organization for leukemias 
and lymphomas is in widespread use.  According to the most 
recent version of this classification system, precursor B-
lymphoblastic leukemia is formally listed as "precursor B-
lymphoblastic leukemia/lymphoma" under both the acute 
leukemia and the non-Hodgkin lymphoma disease categories.  
This duel classification recognizes the clinical spectrum of 
the disease that can involve the bone marrow, blood and lymph 
nodes to various degrees in different individuals.  Dr. 
S.D.G. opined that typically, when the diagnosis is made from 
a lymph node biopsy, it is given the label of lymphoma and 
when it is made from bone marrow, it is labeled as leukemia.  
However, regardless of where the diagnosis is made or what 
terms are used, this is considered one disease entity.  Just 
as the disease is considered the same, regardless of what 
tissues are involved, the treatment also does not change as a 
result of where the disease is found.  Accordingly, Dr. 
S.D.G. concluded that the Veteran's diagnosis was not a 
chronic lymphocytic leukemia, but rather, should be 
reclassified as non-Hodgkin's lymphoma.  See VHA Opinion, 
S.D.G., M.D., February 14, 2010.

As such, resolving reasonable doubt in the appellant's favor, 
there was, at the time of death, sufficient evidence to allow 
the claim of service connection for cancer, to include non-
Hodgkin's lymphoma, for the purposes of accrued benefits.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine and finds 
it is applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Cause of Death

The appellant contends that her husband's death is the direct 
result of his exposure to herbicides and his subsequent 
diagnosis of leukemia/non-Hodgkin's lymphoma.  The Board 
concurs.

In order to establish service connection for the cause of a 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2009); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2009); 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); 
Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

As noted above, the certificate of death indicated that the 
appellant died of chronic leukemia; however, as clearly 
explained by Dr. S.D.G., this was incorrect.  The Veteran's 
disease process was recharacterized as non-Hodgkin's 
lymphoma.  See VHA Opinion, S.D.G., M.D., February 14, 2010.  
Accordingly, the Board finds that the Veteran's death was the 
result of his now service-connected non-Hodgkin's lymphoma.

In light of the above, the discussion in the preceding 
section, and after resolving all doubt in the appellant's 
favor, the Board finds that service connection for the cause 
of the Veteran's death is warranted.


ORDER

Entitlement to service connection for cancer, to include 
precursor B-cell acute lymphoblastic leukemia, lymphoblastic 
lymphoma and non-Hodgkin's lymphoma, to include as secondary 
to herbicide exposure, for the purposes of accrued benefits, 
is granted.

Entitlement to service connection for the cause of the 
Veteran's death is granted.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


